FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

MARTA SAID AHMED,                   
                      Petitioner,        No. 07-73661
              v.
                                         Agency No.
                                         A077-829-270
MICHAEL B. MUKASEY, Attorney
General,                                   OPINION
                    Respondent.
                                    
       On Petition for Review of an Order of the
            Board of Immigration Appeals

                Argued and Submitted
      October 22, 2008—San Francisco, California

               Filed November 19, 2008

   Before: Mary M. Schroeder, Dorothy W. Nelson, and
            Stephen Reinhardt, Circuit Judges.

            Opinion by Judge D. W. Nelson




                        15531
15534                     AHMED v. MUKASEY
                              COUNSEL

Robert B. Jobe, Law Office of Robert B. Jobe, San Francisco,
California, for the petitioner.

Corey L. Farrell, Office of Immigration Litigation, Depart-
ment of Justice, Washington, D.C.; Anthony Norwood, Assis-
tant Attorney General, Department of Justice, Washington
D.C., for the government.


                              OPINION

D.W. NELSON, Senior Circuit Judge:

   Petitioner Marta Said Ahmed petitions this court for review
of the Board of Immigration Appeals’ denial of her motion to
reopen. We grant the petition for review, and remand for pro-
ceedings consistent with this opinion.1

 STATEMENT OF FACTS AND PROCEDURAL HISTORY

   Petitioner Marta Said Ahmed (“Ahmed”), a citizen of Ethi-
opia, began her immigration proceedings in 2000 when she
applied for asylum and withholding of removal. Ahmed hired
Yemi Getachew (“Getachew”) to represent her before the
Immigration Court because Getachew was also Ethiopian, and
Ahmed could easily communicate with her. Ahmed never
signed a retainer agreement, and their dealings were very
informal.

  On July 22, 2002, the Immigration Judge (“IJ”) denied
Ahmed’s application. Four days later, she married Kassaye
  1
    Ahmed also petitions for review of (1) the denial of her claim for asy-
lum, withholding of removal, and relief under the Convention Against
Torture, and (2) the denial of her motion to reopen for adjustment of sta-
tus. These petitions were denied in a separate memorandum disposition.
                       AHMED v. MUKASEY                    15535
Sabir (“Sabir”), a United States citizen. Sabir subsequently
filed a Petition for Alien Relative (Form I-130). On January
8, 2004, the Board of Immigration Appeals (“BIA”) summa-
rily affirmed the IJ’s decision. Getachew informed Ahmed
that she would need to reopen the case on the basis of her
marriage, and referred her to Olumide Obayemi (“Obayemi”),
another attorney.

   Getachew and Obayemi never explained their professional
or financial arrangement to Ahmed. They repeatedly assured
her that they were both representing her; Obayemi, however,
appeared to be the only one working on the motion to reopen
for adjustment of status (“the motion to reopen”). Although
Ahmed agreed to pay Getachew for the appeal, Obayemi
made several demands for additional funds.

   Neither attorney told Ahmed when the motion to reopen
was due. On October 4, 2004, 270 days after the BIA had dis-
missed her asylum appeal, they finally filed it. Because it
post-dated the ninety-day deadline for motions to reopen, they
argued for tolling based on changed country conditions. This
exception, however, clearly did not apply to Ahmed, who
sought to reopen based on adjustment of status. See 8 C.F.R.
§ 1003.2(c)(3)(ii).

   In support of the application, Getachew and Obayemi sub-
mitted: (1) a copy of Ahmed’s marriage certificate and
license; (2) the I-130 application; (3) notice that her visa peti-
tion was still pending; (4) photographs of her wedding; and
(5) one joint phone bill from March 2004 in the amount of
$3.62. They also submitted joint bank statements, a joint cer-
tificate of title to an automobile, and a joint insurance policy,
all of which post-dated April 6, 2004 (the ninety-day dead-
line).

   The Department of Homeland Security (“DHS”) opposed
the motion because it was untimely, and because Ahmed pro-
vided “scant evidence” that her marriage was “bona fide.”
15536                 AHMED v. MUKASEY
The BIA accordingly denied the motion because it was
untimely.

   Ahmed did not know that the motion was filed late until it
was denied. When Ahmed asked Getachew for an explana-
tion, Getachew informed her that “the Board had made a mis-
take, and such mistakes were common.” She repeatedly
assured Ahmed that she had filed everything on time.

   In February 2007, Ahmed, represented by new counsel,
filed a second motion to reopen based on the ineffective assis-
tance of her former counsels. In the second motion, Ahmed
provided supplemental evidence that her marriage was bona
fide. In addition to resubmitting the pre-April 2004 docu-
ments, she submitted new documents post-dating April 2004,
including: (1) additional photographs; (2) joint bank account
statements; (3) letters from friends declaring the marriage to
be legitimate; (4) a joint insurance policy; (5) a joint certifi-
cate of title to a car; (6) joint phone bills; (7) a statement of
joint occupancy of their residence; and (8) the birth certificate
of her son, Abihu Kassaye Teba, who was born in 2006. In
addition, on June 22, 2006, her I-130 petition had been
approved.

   Ahmed filed a supplemental declaration stating that
although Getachew informed her that “she would need to
prove that her marriage was real,” Getachew did not explain
how to do so. Getachew asked for a wedding photograph, but
never requested any additional proof. According to Ahmed,
she would have provided additional evidence if she had been
asked.

   On August 14, 2007, the BIA denied Ahmed’s second
motion to reopen. The BIA determined that Ahmed had failed
to establish prejudice because Ahmed’s first motion to reopen
would have been denied even if it had been timely. The BIA
found that the DHS had opposed the motion when it was filed,
and held that “such opposition would have mandated a denial
                          AHMED v. MUKASEY                         15537
of the motion under Matter of Velarde.” (emphasis added). It
also concluded that Ahmed could not have proven, by clear
and convincing evidence, that her marriage was bona fide.
Ahmed subsequently petitioned this court for review.

                     STANDARD OF REVIEW

   This court “review[s] BIA rulings on motions to reopen . . .
for abuse of discretion and reverse[s] only if the Board acted
arbitrarily, irrationally, or contrary to law.” Mohammed v.
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). Questions of
law, including ineffective assistance of counsel claims, are
reviewed de novo. Id. at 791-92.

                            DISCUSSION

   [1] In removal proceedings, “[i]neffective assistance of
counsel . . . amounts to a violation of due process under the
Fifth Amendment if ‘the proceeding was so fundamentally
unfair that the alien was prevented from reasonably presenting
his case.’ ” Maravilla Maravilla v. Ashcroft, 381 F.3d 855,
857-58 (9th Cir. 2004) (quoting Lopez v. INS, 775 F.2d 1015,
1017 (9th Cir. 1985)). “To prevail, the petitioner must demon-
strate first that counsel failed to perform with sufficient com-
petence, and, second, that she was prejudiced by counsel’s
performance.” 2 Mohammed, 400 F.3d at 793.

   [2] The government argues only in passing that Getachew
and Obayemi provided competent representation. We con-
clude that their performance was deficient. While an attor-
ney’s representation need not “be brilliant,” it “cannot serve
to make [the] immigration hearing so fundamentally unfair
that [the alien] was prevented from reasonably presenting his
case. Lin v. Ashcroft, 377 F.3d 1014, 1027 (9th Cir. 2004)
  2
   Petitioners must also comply with the procedural requirements set forth
in Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988). There is no
dispute that Ahmed complied with the Lozada requirements.
15538                 AHMED v. MUKASEY
(internal quotations omitted). In failing to advise Ahmed of
the necessary documentation for the motion to reopen “in
time for [her] to gather it,” see Iturribarria v. INS, 321 F.3d
889, 900-01 (9th Cir. 2003); in submitting the motion to
reopen well beyond the deadline; in arguing for an exception
to the deadline that clearly did not apply; and in misrepresent-
ing the facts or law to Ahmed about the timeliness of the
motion, Getachew and Obayemi prevented Ahmed from rea-
sonably presenting her case. That is surely not competent rep-
resentation.

   [3] The government argues more adamantly that, regardless
of counsel’s deficiencies, Ahmed was not prejudiced.
“[P]rejudice results when ‘the performance of counsel was so
inadequate that it may have affected the outcome of the pro-
ceedings.’ ” Id. at 793-94 (quoting Ortiz v. INS, 179 F.3d
1148, 1153 (9th Cir. 1999)). The petitioner does not need to
show that she would win on her claims absent her attorneys’
deficient performance. Lin, 377 F.3d at 1027. She need only
show “plausible grounds for relief.” Id.

  In Matter of Velarde-Pacheco, the BIA determined that a
motion to reopen for adjustment of status may be granted,
notwithstanding the pendency of a visa petition, where:

    (1) the motion is timely filed; (2) the motion is not
    numerically barred by the regulations; (3) the motion
    is not barred by Matter of Shaar . . . , or on any other
    procedural grounds; (4) the motion presents clear
    and convincing evidence indicating a strong likeli-
    hood that the respondent’s marriage is bona fide;
    and (5) the Service either does not oppose the
    motion or bases its opposition solely on Matter of
    Arthur.

23 I. & N. Dec. 253, 256 (BIA 2002) (emphasis added).
                      AHMED v. MUKASEY                    15539
  A.   DHS OPPOSITION UNDER VELARDE-PACHECO

   [4] As a threshold matter, although the BIA concluded that
Ahmed’s first motion would have been denied because the
DHS opposed it, whether the BIA intended the fifth factor in
Velarde to be dispositive is “subject to some dispute.” Mel-
nitsenko v. Mukasey, 517 F.3d 42, 50 (2d Cir. 2008); compare
Velarde-Pacheco, 23 I. & N. Dec. at 264 (Rosenberg, Board
Member, concurring) (“I see no justification for the degree of
deference extended to the Service under the fifth condition
articulated in the majority opinion. I do not believe that Ser-
vice opposition is an appropriate ‘condition’ that, as a rule,
should result in denial of a motion to reopen.”), and id. at 268
(Pauley, Board Member, dissenting) (“As I read the opinion,
the Service is required only to register its opposition to the
alien’s motion.”), with id. at 256 (majority opinion) (“Every
application necessarily requires examination of the relevant
factors and a determination of the weight such factors should
be accorded in the exercise of discretion.”). Nevertheless, pur-
suant to Velarde, the BIA accorded controlling weight to the
opposition of the DHS.

  [5] Ahmed argues that this constitutes legal error. This is
an issue of first impression before the Ninth Circuit. Both the
Second and Sixth Circuits have held that the DHS should not
be able to block unilaterally a motion to reopen. Melnitsenko,
517 F.3d at 52; Sarr v. Gonzales, 485 F.3d 354, 363 (6th Cir.
2007). The Third Circuit, however, has found that Velarde did
accord the DHS veto power. Bhiski v. Ashcroft, 373 F.3d 363,
371 (3d Cir. 2004).

   [6] We find the reasoning of the Second and Sixth Circuits
to be more persuasive. Accordingly, we hold that when the
DHS opposes a motion to reopen for adjustment of status, the
BIA may consider the objection, but may not deny the motion
based solely on the fact of the DHS’s objection.

  To begin with, the BIA did not provide a “reasoned expla-
nation” for its decision in Velarde. See Movsisian v. Ashcroft,
15540                 AHMED v. MUKASEY
395 F.3d 1095, 1098 (9th Cir. 2005). Although it notes, in
passing, that “[t]he Service is in a better position to ascertain
whether additional factors, which may not be readily appar-
ent, militate against reopening,” Velarde, 23 I. & N. Dec. at
257, there is no further discussion in the decision. “While this
statement supports an argument that the BIA ought to be able
to consider any objection by the DHS, it does not justify the
imposition of a mechanism by which the DHS . . . may unilat-
erally block a motion to reopen.” Melnitsenko, 517 F.3d at 51.

   [7] More importantly, Board members must “exercise their
independent judgement and discretion in considering and
determining the cases coming before the Board.” 8 C.F.R.
§ 1003.1(d)(1)(ii). Allowing the adversarial party to a pro-
ceeding to unilaterally block a motion, for any or no reason,
deprives the BIA, and by extension this court, of any mean-
ingful review. Sarr, 485 F.3d at 363.

   [8] Because we hold that DHS opposition should not be
dispositive, the BIA erred in concluding that Ahmed’s origi-
nal Motion to Reopen would have been denied solely on the
basis of the government’s opposition.

  B.    PROVING THE BONA FIDES OF AHMED’S
        MARRIAGE

  The BIA also concluded that Ahmed’s first motion would
have been denied because, had she filed on time, she would
not have been able to prove, by clear and convincing evi-
dence, that her marriage was bona fide.

   [9] When a marriage is contracted during removal proceed-
ings, the petitioner must overcome a regulatory presumption
of fraud. See 8 C.F.R. § 204.2(a)(1)(iii); see also Malhi v.
INS, 336 F.3d 989, 994 (9th Cir. 2003). “[A]n applicant must
offer evidence that is probative of the motivation for mar-
riage, not just the bare fact of getting married. To qualify, a
marriage must be based on an actual and legitimate relation-
                       AHMED v. MUKASEY                     15541
ship rather than a subjective desire to adjust status based on
marriage.” Malhi, 336 F.3d at 994.

   [10] Documents that can help establish the legitimacy of
the marriage include:

    (1) Documentation showing joint ownership of prop-
    erty; (2) A lease showing joint tenancy of a common
    residence; (3) Documentation showing commingling
    of financial resources; (4) Birth certificate(s) of
    child(ren) born to the petitioner and beneficiary; (5)
    Affidavits of third parties having knowledge of the
    bona fides of the marital relationship . . . ; [and] (6)
    Any other [relevant] documentation.

8 C.F.R. § 204.2(a)(1)(iii)(B)(1)-(6).

   [11] Although Ahmed submitted all of the recommended
documents in support of her second motion, most of them
post-dated the April date by which she ought to have filed.
The only documents pre-dating April 2004 were (1) a copy of
her marriage certificate and license; (2) the visa application;
(3) photographs; and (4) one joint phone bill for $3.26 from
March 2004. These documents were insufficient to prove, by
clear and convincing evidence, that her marriage was bona
fide. See Malhi, 336 F.3d at 994.

   An attorney’s “unreasonable failure to investigate and pre-
sent the factual and legal basis of . . . [her client’s] claim
would itself amount to ineffective assistance of counsel.” Lin,
377 F.3d at 1025. It is “reasonable for . . . [an alien] to assume
that . . . his paid representative . . . would timely file critical
motions in his case and advise him about what kind of infor-
mation was needed in time for him to gather it.” Iturribarria,
321 F.3d at 900-01 (emphasis added). In determining the exis-
tence of prejudice, the panel may examine facts uncovered by
new counsel. Lin, 377 F.3d at 1024.
15542                     AHMED v. MUKASEY
   [12] Getachew never advised Ahmed how to collect the
necessary evidence; all she requested was a wedding photo-
graph. The government argues that, even with effective coun-
sel, Ahmed could not have collected the necessary records. It
is certainly possible that Ahmed and Sabir were not engaged
in an “actual and legitimate” relationship in early 2004. Per-
haps it only became bona fide in subsequent years. Ahmed’s
I-130 petition, however, has been approved, and she has now
provided a wealth of records proving the legitimacy of her
marriage. Because Ahmed need only show “plausible grounds
for relief,” the BIA erred in concluding that Ahmed’s first
motion to reopen would have been denied.3

                           CONCLUSION

  Because the BIA erred in finding that Ahmed failed to
show prejudice, we GRANT Ahmed’s petition for review and
REMAND to the BIA for proceedings consistent with our
decision.

  GRANTED AND REMANDED.




  3
    Ahmed also argues, in the alternative, that the BIA failed to consider
all of the evidence she presented in her second motion to reopen when it
found that she could not have proven the legitimacy of her marriage.
Because we find that the BIA erred on the merits, we need not decide
whether the decision was also procedurally flawed.